Exhibit Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section 1350 In connection with the Annual Report of Extensions, Inc. (the “Company”) on Form 10-K /A, FirstAmendment ,for the period ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, BB Tuley, the chief financial officer of the company hereby certify as of the date hereof, solely for purposes of 18 U.S.C.Section 1350,as adoptedpursuant to Section 906 of theSarbanes-OxleyAct of 2002,that, to the best of my knowledge: (i) the Annual Report on Form 10-K /A, First Amendment ,of the Company for the year ended December 31, 2007, as filed with the Securities and ExchangeCommission on the date hereof (the "Report") fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) theinformationcontained in the Report fairlypresents,in all material respects, the financial condition and results of operations of the Company. Date: August 12 , 2008 /s/ BB Tuley BB Tuley Principal Financial Officer
